Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments filed on December 3, 2020 in reference to the rejection of clams 1, 4, 5, and 7 under 35 U.S.C. 102(a)(2) and the rejection of claims 2, 3, 6, 8, 9 and 10 under 35 U.S.C. 103 have been fully considered and accepted. The rejection of the respective claims has been withdrawn in view of the amendment and argument presented by the Applicants. The Examiner acknowledges the cancellation of claim 2. Claims 1, and 3-10 are pending in the application. 
Allowance
Claim 1 and 3-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: the instant claim is allowed because the closest prior art, McCoy et al. (U.S. Patent No. 9,080,438, hereon McCoy) fails to anticipate or render obvious "a portable measuring device," including the steps (or comprising) " two simultaneously operating radios placed in the casing, one or more power sources placed in the casing, a spectrum analyzer in the casing, and a power switch.,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. The remaining claims depend on claim 1 and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857